DISMISS; Opinion issued February 5, 2013




                                         S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01034-CV

                   K. BRASHER AND W. BRASHER, Appellants
                                               V.
              TEXAS FARMERS INSURANCE COMPANY, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02834-2010

                                         OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is appellants’ January 24, 2013 motion to dismiss appeal. In the motion,

appellants state the parties have settled and compromised their differences and request the appeal

be dismissed. We grant appellants’ motion and dismiss this appeal. See TEX. R. APP. P.

42.1(a)(1).



                                                     /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE


121034F.P05
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                          JUDGMENT

K. Brasher and W. Brasher, Appellants               On Appeal from the 429th Judicial District
                                                    Court, Collin County, Texas
No. 05-12-01034-CV          V.                      Trial Court Cause No. 429-02834-2010.
                                                    Opinion delivered by Chief Justice Wright.
Texas Farmers Insurance Company,                    Justices Lang-Miers and Lewis participating.
Appellee

         In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        Subject to any agreement of the parties, it is ORDERED that each party bear its own
costs of this appeal.


Judgment entered this February 5, 2013.


                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




121034.op.docx                                  2